DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “Allen wrench” as introduced in claim 1 and claimed in claims 2-4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. It is noted that an “Allen wrench” is defined by Merriam-Webster as “an L-shaped hexagonal metal bar either end of which fits the socket of a screw or a bolt”, and can be broadly interpreted as a tool having a hexagonal shaped head. Figure 8 does not depict a tool having a hexagonal shaped head. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because there appears to be a typographical error regarding the use of “temper” as opposed to “tamper” throughout the specification. 
Appropriate correction is required.

Claim Objections
Claims 1-4 are objected to because there appears to be a typographical error regarding “temper evident injector lock” as opposed to “tamper evident injector lock” throughout the claims. Appropriate correction is required. 
Claim 1 is objected to because of the following informalities:  
In line 1, there appears to be a typographical error regarding “A two-stage temper evident injector lock having a plurality of tab supports the two-stage temper evident injector lock, comprising” as opposed to “A two-stage temper evident injector lock having a plurality of tab supports, the two-stage temper evident injector lock
In line 4, there is a lack of antecedent basis for “the inner stage”.
In line 10, there appears to be a typographical error regarding “locking;” as opposed to “locking:”. The semicolon should be corrected to a colon. 
Appropriate correction is required.
Claim 2 is objected to because of the following informalities: 
In line 2, there appears to be a typographical error regarding “process steps of;” as opposed to “process steps of:”. The semicolon should be corrected to a colon. 
In lines 3, there appears to be a typographical error regarding “a comma shaped end” as opposed to “the
In line 8, there appears to be a typographical error regarding “in clockwise direction” as opposed to “in a clockwise direction”. 
In line 11, there appears to be a typographical error regarding “in anti-clockwise direction” as opposed to “in an anti-clockwise direction”. 
In line 12, there is a lack of antecedent basis for “the injector”.
In line 13, there appears to be a typographical error regarding “a comma shaped part of the outer state lower rotating feather” as opposed to “the comma shaped end of the outer state lower rotating feather”. 
In line 16, there appears to be a typographical error regarding “in anti-clockwise direction” as opposed to “in the anti-clockwise direction”.
Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  
In line 1, there appears to be a typographical error regarding “claim 1;” as opposed to “claim 1”. The semicolon should be deleted. 
In line 3, there appears to be a typographical error regarding “in counter clockwise direction” as opposed to “in a counter clockwise direction”. 
Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  
In line 1, there appears to be a typographical error regarding “comprising the steps of;” as opposed to “comprising the steps of:”. The semicolon should be replaced with a colon. 
In line 4, there is a lack of antecedent basis for “the injector luer lock tip”. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claims 1 and 3-4, there is lack of enablement for “the two-stage tamper evident injector lock comprises…an Allen wrench that comprises a flat Allen wrench locking end at an end portion of the Allen Wrench, and the unidirectional groove on the lock, wherein the unidirectional groove corresponds to the Allen wrench locking end” in Claim 1, lines 8-14, for “if the Allen wrench is turned in counter clockwise direction to unlock the lock, a mutual design of the Allen wrench locking end and the unidirectional groove leads to an idle rotation of a screw” in claim 3, lines 2-5, and “attaching a flat-ended Allen wrench to the unidirectional groove via the Allen wrench locking end at the end portion of the flat-ended Allen wrench, and irreversibly locking the lock to the injector by turning the Allen wrench in clock-wise direction” in Claim 4, lines 5-9.
. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
The term “Allen wrench” in claim 1 is used by the claim to mean a tool having a flat locking end that corresponds to an unidirectional groove while the accepted meaning is “an L-shaped hexagonal metal bar either end of which fits the socket of a screw or a bolt” (Merriam-Webster). The term is indefinite because the specification does not clearly redefine the term.
The term “feather” (rotating feather) in claim 1 is used by the claim to mean a projection while the accepted meaning is the plumage of a bird. The term is indefinite because the specification does not clearly redefine the term.
Claims 1, 3, and 4 contains the trademark/trade name “Allen wrench”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a hex key or an L-shaped hexagonal metal bar either end of which fits the socket of a screw or a bolt and, accordingly, the identification/description is indefinite.

Regarding claim 1, the claim limitation “two-stage tamper evident injector lock” in line 1 and “a lock” in line 9 renders the claim indefinite. It is unclear if “a lock” refers to the two-stage tamper evident injector lock or a second, separate lock (such as the luer lock). For examination purposes “a lock” has been interpreted to be the two-stage tamper evident injector lock. It is suggested to amend claim 1, lines 9-13 to: “wherein the two-stage temper evident injector lock comprises the following in order for the two-stage tamper evident injector lock to be secured to an injector… the unidirectional groove on the two-stage tamper evident injector lock,”.
Regarding claim 2, the claim limitations “a plurality of tabs” in line 9 and “a locking and unlocking tab support” in line 12 renders the claim indefinite. It is unclear if “a plurality of tabs” and “a locking and unlocking tab support” are the same structure as each other and the same structure as “a plurality of tab supports” introduced in claim 1, line 1 or if the tamper evident injector has all three of a plurality of tab supports, a plurality of tabs, and a locking and unlocking tab support. For examination purposes, “a plurality of tabs” and “a locking tab support” have been interpreted to be the same structure as “a plurality of tab supports” introduced in claim 1, line 1. It is suggested to amend claim 2, line 9 to: “…force obtained from thetab supports…”. A suggested amendment to claim 2, lines 11-12 is: “with of the plurality of tab supports”. 
Regarding claim 4, the claim limitation “attaching a flat-ended Allen wrench” in line 5 renders the claim indefinite. It is unclear if “a flat-ended Allen wrench” is the same structure as the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Vitello (USPN 6585691) in view of Okihara et al. (US 2015/0011936).

Regarding claim 1, Vitello teaches a two-stage temper evident injector lock (tamper evident cap assembly 10), the two-stage temper evident injector lock, comprising an outer stage (end cap member 13) with an outer stage upper rotating feather (tabs 22) and an outer stage lower rotating feather (inner surface of outer sleeve 16) at an inner section of the outer stage and the inner stage (syringe cap 14), being coupled to the outer stage at an end of  a comma shape (Figure 5), also having on the two-stage temper evident injector lock a unidirectional groove (first drive structure 58), a luer lock (first axial extending portion with connection means 3’), an inner stage upper rotating support (shoulder 42’), and an inner stage lower rotating support (skirt 52), wherein the two-stage temper evident injector lock comprises the following in order for a lock to be secured to an injector in case difficulty or problems are experienced during manual locking; an Allen wrench (floor piece 18, wherein floor piece 18 is a tool that engages the unidirectional locking groove to lock the injector lock, see rejection and interpretation under 35 USC 112(b) above) that comprises a flat Allen wrench locking end (second drive structure 58’) at an end portion of the Allen wrench (inner main axially facing surface 53), and the unidirectional groove on the lock (first drive structure 58), wherein the unidirectional groove corresponds to the Allen wrench locking end (“a first one way drive structure 58 disposed and structured to engage a mating surface constituting a second drive structure 58'” [Col 7, line 55]).
Vitello fails to explicitly teach the two-stage temper evident injector lock having a plurality of tab supports. Okihara teaches a two-stage temper evident injector lock (cap 15) having a plurality of tab supports (grip section 73, left and right tab supports shown in Figures 2 and 3). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the two-stage temper evident injector lock to having a plurality of tab supports based on the teachings of Okihara to provide a location to which the user can grip and apply force to the outer stage (Okihara [0054]). 

Regarding claim 2, modified Vitello teaches a method of applying the two-stage temper evident injector lock according to claim 1, comprising the process steps of; coupling the outer stage (end cap member 13) and the inner stage (syringe cap 14) only at a comma shaped end of the outer stage lower rotating feather (tabs 22; “With the end wall or floor piece 18 not assembled to close the end opening 28 in the outer sleeve 16, the syringe cap 14 is moved  wherein the tabs 22 push up against the shoulder 42’) whilst the outer stage upper rotating feather (outer sleeve 16) pushes the inner stage upper rotating support (skirt 52) in clockwise direction with force from a plurality of tabs so as to lock the two-stage temper evident injector lock (“advanced onto the syringe nozzle 2 by threadably advancing the syringe cap 14 into a tightened position on the syringe nozzle 2 at a predetermined axial distance from the drug discharge port 4…The end cap member 13 serves as a tool for advancing the syringe cap 14 upon tightening rotation of it through the one way drive comprising the mating formed surfaces 58 and 58' of the syringe cap 14 and the end cap floor piece 18 respectfully.” [Col 10, line 16-37]; Figures 11 and 14, wherein the threads 3’ and 3” mate via clockwise rotation of syringe cap 14), applying force to a comma shaped part of the outer stage lower rotating feather (tabs 22) with movement of the outer stage in an axial direction and disconnecting the outer stage and the inner stage, removing the outer stage (“the lugs 22 are weakened and are easily breakable in response to axial forces tending to separate the indicator ring 20 from the outer sleeve 16 of the end cap member 13.” [Col 9, line 51]; “an outward axial force being applied to the end cap member 13 of sufficient magnitude to break the indicator ring 20 free from the outer end cap sleeve 16.” [Col 10, line 35]), and turning the inner stage in anti-clockwise direction with a support of the inner stage upper rotating support (body 40) and by the support of the inner stage upper rotating support separating the luer lock from the injector luer lock tip (“the syringe cap 14 were to be threadably withdrawn to gain access to the drug” [Col 10, line 50] wherein the threads 3’ and 3” unthread via couterclockwise rotation of syringe cap 14).


Regarding claim 3, modified Vitello teaches the two-stage temper evident injector lock according to claim 1; comprising a configuration, wherein in the configuration even if the Allen wrench is turned in counter clockwise direction to unlock the lock, a mutual design of the Allen 

Regarding claim 4, modified Vitello teaches a method of locking the two-stage temper evident injector lock (assembly 10) that is used in case of any possible difficulty or problems experienced during manually locking of the lock according to claim 1, comprising the steps of; corresponding the luer lock to the injector luer lock tip (“advanced onto the syringe nozzle 2 by threadably advancing the syringe cap 14 into a tightened position on the syringe nozzle 2 at a predetermined axial distance from the drug discharge port 4” [Col 10, line 16]), attaching a flat-ended Allen wrench (end cap floor piece 18) to the unidirectional groove (first drive means 58) via the Allen wrench locking end (second drive means 58’) at the end portion of the flat-ended Allen wrench (second main face 53), and irreversibly locking the lock to the injector by turning the Allen wrench in clock-wise direction (“The end cap member 13 serves as a tool for advancing the syringe cap 14 upon tightening rotation of it through the one way drive comprising the mating formed surfaces 58 and 58' of the syringe cap 14 and the end cap floor piece 18 respectfully… Thereafter, access is impossible to the drug in the syringe with the exception of an outward axial force being applied to the end cap member 13 of sufficient magnitude to break the indicator ring 20 free from the outer end cap sleeve 16” [Col 10, line 22-41], wherein the threads 3’ and 3” mate via clockwise rotation of syringe cap 14).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/            Examiner, Art Unit 3783        
/KEVIN C SIRMONS/            Supervisory Patent Examiner, Art Unit 3783